FILED
                                                                                May 25 2018, 8:48 am

                                                                                     CLERK
                                                                                 Indiana Supreme Court
                                                                                    Court of Appeals
                                                                                      and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
      Joseph R. Delehanty                                       Steven Knecht
      Lafayette, Indiana                                        Lafayette, Indiana


                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Patricia M. Jones,                                        May 25, 2018
      Appellant-Plaintiff,                                      Court of Appeals Case No.
                                                                08A02-1709-PL-2175
              v.                                                Appeal from the Carroll Circuit
                                                                Court
      Von Hollow Association, Inc.,                             The Honorable Benjamin A.
      Appellee-Defendant.                                       Diener, Judge
                                                                Trial Court Cause No.
                                                                08C01-1603-PL-4



      Altice, Judge


                                              Case Summary
[1]   This case involves a dispute between Patricia Jones and the Von Hollow

      Association, Inc. (Von Hollow) over land abutting Lake Freeman in Carroll

      County. In 2016, Jones filed a complaint against Von Hollow seeking a

      declaratory judgment that she had a prescriptive easement over a portion of

      Court of Appeals of Indiana | Opinion 08A02-1709-PL-2175 | May 25, 2018                            Page 1 of 17
      Von Hollow’s property to access a shorefront area and, ultimately, the Lake

      Freeman shoreline. She also sought an injunction to prevent Von Hollow from

      obstructing or interfering with her use of the claimed easement and for a

      judgment of trespass against Von Hollow. Von Hollow filed its answer and a

      counterclaim against Jones for trespass. Following a hearing, Jones’s

      preliminary injunction motion was denied. After a bench trial, the court denied

      Jones’s claims for declaratory judgment and trespass and entered judgment in

      favor of Von Hollow on its trespass claim against Jones. On appeal, Jones

      raises three issues, which we restate as:


              1. Whether the trial court erred when it denied Jones’s claim for
              a declaratory judgment that she had a prescriptive easement over
              Von Hollow’s property.

              2. Whether the trial court erred when it determined that Jones
              trespassed on Von Hollow’s property and that Von Hollow did
              not trespass on Jones’s property.

              3. Whether the trial court erred when it directed an entity that is
              not a party to this appeal to issue Jones and Von Hollow joint
              rights in a licensed shorefront area.


[2]    We affirm in part, reverse in part, and remand.


                                    Facts & Procedural History
[3]   Von Hollow was formed in 1986 or 1987. Members of the Conway family (the

      Conways) are officers in the association, and Joseph Conway is a major

      shareholder. Von Hollow owns 3.446 acres on West Von Hollow Drive that

      are part of a residential subdivision and resort located on Lake Freeman in
      Court of Appeals of Indiana | Opinion 08A02-1709-PL-2175 | May 25, 2018       Page 2 of 17
      Carroll County. Part of the Von Hollow property meets the shoreline of Lake

      Freeman while another part abuts a shorefront area that is owned by the Shafer
                                                                                                           1
      and Freeman Lakes Environmental Conservation Corporation (SFLECC).

      SFLECC issues a yearly shorefront license (the SFL) to Von Hollow that

      entitles Von Hollow to access the shorefront area and, ultimately, the lake, at

      the part where Von Hollow’s property abuts SFLECC’s shorefront area.


[4]   Jones owns .566 acres at 11600 North Von Lane, located close to, but not

      directly on, Lake Freeman. Jones accessed the lake through the same

      SFLECC-owned shorefront area that Von Hollow utilized. SFLECC issues a

      separate, yearly SFL to Jones that entitles her to access the shorefront area over

      the part of her property that adjoins the shorefront area.


[5]   A narrow strip of the Von Hollow property (the tail), that further narrows to a

      point (the corner), almost completely separates Jones’s property from the

      shorefront area that her SFL entitles her to access. Jones’s property only abuts

      the shorefront area at the corner, which measures less than one quarter of an

      inch wide.


[6]   An asphalt and gravel roadway (the lane) runs along the Von Hollow property,

      through the shorefront area, to the lakeshore. Von Hollow controls access to

      the lane by means of a locked gate at one end of the lane. Historically, keys




      1
        In addition to issuing licenses that permit access to the shorefront area, SFLECC dredges the lake and
      removes silt material. SFLECC acquired ownership of the shorefront area from Northern Indiana Public
      Service Company (NIPSCO).

      Court of Appeals of Indiana | Opinion 08A02-1709-PL-2175 | May 25, 2018                         Page 3 of 17
      were distributed to “[t]enants, renters, owners” within the Von Hollow

      subdivision and to some individuals who did not live within the subdivision.

      Transcript Vol. 2 at 76.


[7]   Jones’s property was previously owned by George and Virginia Fischer. In

      1994, the Fischers built stairs and a walkway from the house located on what is

      now Jones’s property down to the shorefront area. Part of the walkway crossed

      over the tail of the Von Hollow property. Prior to the installation of the stairs

      and walkway, there were no steps or developed land access from the back of the

      house to the shorefront area.


[8]   Two months after the stairs were completed, the Fischers sold the property to

      Ronald and Mary Lou Nutt. At the time of the sale, the Nutts received from

      the Fischers a key to the gate that provided access to the lane. Ronald Nutt

      testified that he used the lane daily to access the lake and that he occasionally

      used the stairs and walkway that led from his property, over the Von Hollow

      property, to the shorefront area. At times, instead of using his key to the lane

      gate, Nutt “would just simply drive [his tractor] around the end of the gate and

      drive down [to the shorefront area].” Id. at 44.


[9]   The Nutts did not enjoy a good relationship with the Conways. In fall 1996,

      Von Hollow changed the lock on the lane gate and chose not to give the Nutts a

      key. Ronald, however, continued to use the lane, driving around the gate when

      necessary, though he was told by Joseph Conway not to do so.




      Court of Appeals of Indiana | Opinion 08A02-1709-PL-2175 | May 25, 2018   Page 4 of 17
[10]   In 1998, the Nutts sold their property to Jones and her (then) husband Paul.

       The Joneses received a key to the lane gate from the realtor. Unlike the Nutts,

       the Joneses enjoyed an amicable relationship with the Conways. Jones testified

       that they were friends and often socialized together. Between 1998 and 2015,

       the Joneses used both the lane and the stairs and walkway to access the

       shorefront area and the lake. The Joneses also could access the shorefront area

       from the lake, by boat. In 2006, Von Hollow again changed the lock on the

       gate. Von Hollow provided the Joneses with a key to the new lock.


[11]   Sometime between 2005 and 2007, the Joneses began to construct a deck at the

       bottom of their stairs. One of the Conways saw the construction and told the

       Joneses they needed to move the support posts because they were on the tail of

       the Von Hollow property. The Joneses complied.


[12]   In 2013, Paul and Jones divorced, and their property was transferred to Jones as

       sole owner. The good relationship between Jones and the Conways continued,

       however, until August 2015, when the relationship deteriorated. During the

       first week of August 2015, Jones constructed a retaining wall made of paving

       stones to prevent gravel from the lane from spreading. According to Jones, the

       wall was erected in the part of the shorefront area that her SFL allowed her to

       access; per Joseph Conway, it blocked access to the lane and made it impossible

       for the Conways to maneuver their boats to the water. The Conways told her

       that the wall needed to be moved, and Jones moved the wall. Shortly before

       Labor Day 2015, Von Hollow changed the lock on the lane gate. Jones was not

       provided with a key to the new lock.

       Court of Appeals of Indiana | Opinion 08A02-1709-PL-2175 | May 25, 2018   Page 5 of 17
[13]   On March 11, 2016, Jones filed a complaint and motion for hearing, requesting

       (1) a declaratory judgment that she had a prescriptive easement over both the

       lane and the tail of the Von Hollow property, (2) a preliminary injunction

       against Von Hollow to prevent it from obstructing or interfering with her use of

       the claimed easements over the Von Hollow property, and (3) a judgment

       against Von Hollow for trespass. Von Hollow filed its answer, requesting that

       the court deny Jones’s requests for preliminary injunction and declaratory

       judgment. Von Hollow counterclaimed against Jones for trespass on its

       property. On May 13, 2016, a hearing was held on Jones’s motion for

       preliminary injunction. On June 16, 2016, the court issued an order denying

       her motion, determining that Jones’s use of the lane and tail was not adverse;

       rather, it was with Von Hollow’s permission. The court further determined that

       “Jones does not likely have an easement by prescription over the Von Hollow

       Property.” Appellee’s Appendix Volume II at 14.


[14]   In the summer of 2016, sometime after the trial court issued its June 16, 2016

       order, Jones placed picnic tables and paving stones in the shorefront area and

       across a portion of the lane. Eventually, she chained the tables together, placed

       “No Trespassing” signs on the tables, and installed security cameras. The

       Conways moved the tables and paving stones because they were unable to drive

       down the lane to their boat slips.


[15]   On May 8, 2017, a bench trial was conducted on Jones’s complaint and Von

       Hollow’s counterclaim. At the start of the trial, Jones informed the trial court

       that she did not wish to pursue her claim for a prescriptive easement in the lane.

       Court of Appeals of Indiana | Opinion 08A02-1709-PL-2175 | May 25, 2018   Page 6 of 17
       Following the trial, the parties submitted proposed findings of fact and

       conclusions thereon. On August 21, 2017, the court issued its order, along with

       findings of fact and conclusions thereon. The court denied Jones’s claim for

       declaratory judgment that a prescriptive easement existed over the tail and her

       request for injunctive relief. It also found against Jones on her trespass claim

       and in favor of Von Hollow on its trespass claim against Jones. Jones now

       appeals. Additional facts will be provided as necessary.


                                        Discussion & Decision
[16]   The trial court entered findings of fact and conclusions thereon pursuant to

       Indiana Trial Rule 52(A). We may not set aside the findings or judgment

       unless they are clearly erroneous. Menard, Inc. v. Dage-MTI, Inc., 726 N.E.2d
1206, 1210 (Ind. 2000). In our review, we first consider whether the evidence

       supports the factual findings. Id. Second, we consider whether the findings

       support the judgment. Id. “Findings are clearly erroneous only when the

       record contains no facts to support them either directly or by inference.” Quillen

       v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996). A judgment is clearly erroneous if it

       relies on an incorrect legal standard. Menard, 726 N.E.2d at 1210. We give due

       regard to the trial court’s ability to assess the credibility of witnesses. Id. We

       do not reweigh the evidence; rather we consider the evidence most favorable to

       the judgment with all reasonable inferences drawn in favor of the

       judgment. Yoon v. Yoon, 711 N.E.2d 1265, 1268 (Ind. 1999). We evaluate

       questions of law de novo and owe no deference to a trial court’s determination

       of such questions. Kwolek v. Swickard, 944 N.E.2d 564, 570 (Ind. Ct. App. 2011)

       Court of Appeals of Indiana | Opinion 08A02-1709-PL-2175 | May 25, 2018    Page 7 of 17
       (citing McCauley v. Harris, 928 N.E.2d 309, 313 (Ind. Ct. App. 2010), trans.

       denied), trans. denied.


[17]   We also note that Jones appeals from a negative judgment. A party who had

       the burden of proof at trial appeals from a negative judgment and will prevail

       only if it establishes that the judgment is contrary to law. Helmuth v. Distance

       Learning Sys. Ind., Inc., 837 N.E.2d 1085, 1089 (Ind. Ct. App. 2005). A

       judgment is contrary to law when the evidence is without conflict and all

       reasonable inferences to be drawn from the evidence lead only to one

       conclusion, but the trial court reached a different conclusion. Id.


                                       1. Prescriptive Easement
[18]   Jones contends the trial court erred when it determined that she failed to

       establish she acquired a prescriptive easement over the tail of Von Hollow’s

       property. She argues that she acquired a prescriptive easement over the

       disputed property because she and “her predecessors in title used a walkway

       over [the tail] continuously from 1994 to the present,” and “Von Hollow took

       no steps . . . to either affirmatively place [Jones] on notice that it was ending her

       use of the walkway [over the tail] or that her use was by permission only.”

       Appellant’s Brief at 18, 22. She further argues that the trial court’s findings are

       inconsistent and cannot be used to support the conclusions thereon.


[19]   Von Hollow maintains the trial court correctly determined Jones’s use of the

       tail was not adverse, but permissive. According to Von Hollow, Jones failed to

       “demonstrate the intent to claim full ownership of the tail (or the use thereof)

       Court of Appeals of Indiana | Opinion 08A02-1709-PL-2175 | May 25, 2018     Page 8 of 17
       superior to the rights of others . . . [;]” “[s]he did not attempt to exclude Von

       Hollow from the tail; and she [acquiesced] when Von Hollow representatives

       told her to move her deck-in-progress.” Appellee’s Brief at 22.


[20]   Prescriptive easements are not favored in the law. Carnahan v. Moriah Prop.

       Owners Ass’n., Inc., 716 N.E.2d 437, 441 (Ind. 1999). For that reason, “the party

       claiming one must meet ‘stringent requirements.’” Id. (citation omitted).

       Formerly, a party claiming the existence of a prescriptive easement was

       required to provide evidence showing “an actual, hostile, open, notorious,

       continuous, uninterrupted adverse use for twenty years under a claim of

       right.” Id. (citation omitted). Further, each element had to be “‘established as a

       necessary, independent, ultimate fact, the burden of showing which is on the

       party asserting the prescriptive title, and the failure to find any one of such

       element [is] fatal . . . , for such failure to find is construed as a finding against

       it.’” Id. (citations omitted, alteration in original).


[21]   In Wilfong v. Cessna Corp., 838 N.E.2d 403 (Ind. 2005), however, our Supreme

       Court modified the traditional elements of prescriptive easements to correspond

       to the Court’s reformulated elements of adverse possession as follows:


               In our recent decision, Fraley v. Minger, 829 N.E.2d 476 (Ind.
               2005), we reviewed the history of the doctrine of adverse
               possession in Indiana and reformulated the elements necessary
               for a person without title to obtain ownership to a parcel of land.
               We held that the claimant in such circumstances must establish
               clear and convincing proof of (1) control, (2) intent, (3) notice,
               and (4) duration. Id. at 486. This reformulation applies as well


       Court of Appeals of Indiana | Opinion 08A02-1709-PL-2175 | May 25, 2018       Page 9 of 17
        for establishing prescriptive easements, save for those differences
        required by the differences between fee interests and easements.


Wilfong, 838 N.E.2d at 406 (footnote omitted). The Court explained each of the

elements as follows, noting their relationship with the previous requirements:


        (1) Control – The claimant must exercise a degree of use and
        control over the parcel that is normal and customary considering
        the characteristics of the land (reflecting the former elements of
        “actual,” and in some ways “exclusive,” possession);


        (2) Intent – The claimant must demonstrate intent to claim full
        ownership of the tract superior to the rights of all others,
        particularly the legal owner (reflecting the former elements of
        “claim of right,” “exclusive,” “hostile,” and “adverse”);


        (3) Notice – The claimant’s actions with respect to the land must
        be sufficient to give actual or constructive notice to the legal
        owner of the claimant’s intent and exclusive control (reflecting
        the former “visible,” “open,” “notorious,” and in some ways the
        “hostile,” elements); and


        (4) Duration – The claimant must satisfy each of these elements
        continuously for the required period of time (reflecting the former
        “continuous” element).


Fraley, 829 N.E.2d at 485. The elements must be satisfied for a period of twenty

years. See Ind. Code § 32-23-1-1 (“The right-of-way, air, light, or other

easement from, in, upon, or over land owned by a person may not be acquired

by another person by adverse use unless the use is uninterrupted for at least




Court of Appeals of Indiana | Opinion 08A02-1709-PL-2175 | May 25, 2018   Page 10 of 17
       twenty (20) years.”). Whether a prescriptive easement exists is a question of

       fact. Capps v. Abbott, 897 N.E.2d 984, 988 (Ind. Ct. App. 2008).


[22]   Here, we find the element of intent dispositive. See Corp. for Gen. Trade v. Sears,

       780 N.E.2d 405, 410 (Ind. Ct. App. 2002) (party asserting prescriptive

       easement has burden of showing each element “as a necessary, independent,

       ultimate fact, and the failure to establish any one of such elements is fatal”). In

       its findings of fact, the trial court stated in relevant part:


               58.      Jones and Von Hollow enjoyed friendly relationships with
                        one another[,] sharing the Shore Front License Area and
                        engaging in many social activities together from the time
                        [Jones] and her husband acquired their ownership in 1998
                        until 2015.


                                                       *****


               62.      Von Hollow was aware of Jones [sic] use of the walkway
                        across the tail and permitted its use by Jones.


               63.      Jones has never denied Von Hollow Association access to
                        the tail.


               64.      In 2006 or 2007 Jones, at the demand of Von Hollow
                        Association, removed a deck that she had started building
                        adjoining the walkway over the tail.


               65.      Von Hollow Association never denied Jones access across
                        the tail.




       Court of Appeals of Indiana | Opinion 08A02-1709-PL-2175 | May 25, 2018   Page 11 of 17
               66.      Jones crossed the tail with Von Hollow Association’s
                        knowledge and permission.


               67.      Jones can access and use her boat lift, improvements and
                        the Shore Front License Area by water via Lake Freeman
                        without using the lane or crossing the tail.


       Appellant’s Appendix Vol. 2 at 16. Based on the findings, the trial court

       concluded:


               F.       In the present case the use of the tail by Jones has not been
                        adverse, rather with permission from Von Hollow as
                        evidenced by the long standing friendly, cordial
                        relationship they, historically, had enjoyed with one
                        another. Von Hollow requested Jones to move a deck
                        which was being constructed on the tail adjacent to the
                        walkway, which evidences the permissive nature of her use
                        of the tail and demonstrates that Von Hollow was aware of
                        Jones’ use of the walkway and stairs and allowed use of
                        same, until recently. Jones has failed to establish the
                        elements of control, intent and notice to establish an
                        easement by prescription.


       Id. at 19.


[23]   At trial, Jones described her relationship with the Conways as “[g]reat.”

       Transcript Vol. 5 at 76. She testified that she was friends with several members

       of the Conway family; that “[w]e just got a long [sic];” and that Jackie Conway,

       Joseph Conway’s sister, was her best friend. Id. Joseph testified that his

       relationship with Jones was amicable and that she joined the Conways in social

       activities. Additional testimony indicated that when Jones learned the deck her


       Court of Appeals of Indiana | Opinion 08A02-1709-PL-2175 | May 25, 2018     Page 12 of 17
       family was installing needed to be moved because it was on the Von Hollow

       property, the deck was moved.


[24]   In Wilfong, a case involving a situation similar to that of the instant case, our

       Supreme Court found “implied permission grounded in the cordial relationship

       between [two] families.” See Wilfong, 838 N.E.2d at 407 (noting the “goodwill”

       and “very cordial relationship” between two families supported a finding of

       permissive rather than adverse use). Before Wilfong, this court found implied

       permission where there was evidence of a friendly relationship between two

       sisters. See Searcy v. LaGrotte, 175 Ind. App. 498, 372 N.E.2d 755 (1978). In

       Monarch Real Estate Co. v. Frye, 77 Ind. App. 119, 133 N.E. 156, 158-59, (1921),

       this court found that there was no inconsistency between the appellee’s

       ownership of an alleyway and the permissive use of the same by the appellants,

       and that “where there is no inconsistency between the use and the ownership,

       there can be no prescriptive right.”


[25]   We conclude that the evidence supports the court’s finding that Jones’s use of

       the walkway over the tail was permissive, and the findings support the

       conclusion that Jones did not acquire a prescriptive easement over the tail. The

       trial court properly determined that Jones did not acquire a prescriptive

       easement over the tail.


                                                  2. Trespass
[26]   Next, Jones challenges the trial court’s conclusion that she committed criminal

       trespass when she “repeatedly plac[ed] picnic tables and paver stones in the

       Court of Appeals of Indiana | Opinion 08A02-1709-PL-2175 | May 25, 2018   Page 13 of 17
       Shore Front License Area [and] interfered with Von Hollow’s possession and

       use of its Shore Front License and its access to its Shore Front License Area

       improvements,” and did so “knowingly, intentionally and without Von

       Hollow’s consent.” Appellant’s Appendix Vol. 2 at 21-22.


[27]   A person who “knowingly or intentionally interferes with the possession or use

       of the property of another person without the person’s consent” commits

       criminal trespass, a Class A misdemeanor. Ind. Code § 35-43-2-2(b)(4). “It has

       long been the law in this state, as well as of many other states, that the penal

       statute relating to criminal trespass was not designed to try disputed rights in

       real estate, but such law was intended to punish those who willfully and

       without a bona fide claim of right commit acts of trespass on the lands of

       others.” Myers v. State, 190 Ind. 269, 130 N.E. 116, 117 (1921); see also, Hughes

       v. State, 103 Ind. 344, 2 N.E. 956, 958 (1885) (“the machinery of the criminal

       law cannot be properly invoked for the redress of merely private grievances”).


[28]   Neither Jones nor Von Hollow owns the shorefront area. By separate one-year

       agreements with SFLECC, most recently executed in April 2016, each party

       was granted a license to use the shorefront area. The agreements provided, in

       relevant part, that at the point their properties touch the shorefront area, they

       could cross the shorefront area to gain access to the lake. The agreements also

       allowed both Jones and Von Hollow to maintain in the shorefront area an

       authorized structure for personal and private use upon written, prior permission

       from SFLECC. The agreements further provided that Jones and Von Hollow

       were not permitted to place or leave any material in the shorefront area, and

       Court of Appeals of Indiana | Opinion 08A02-1709-PL-2175 | May 25, 2018   Page 14 of 17
       any installation of equipment in the area must be approved in writing by

       SFLECC. Jones was found to have criminally trespassed on the shorefront

       area. Under her agreement with SFLECC, however, Jones was permitted to
                                                                                                             2
       access the shorefront area and did not need Von Hollow’s consent to do so.


[29]   Based on the foregoing, we find the trial court properly determined that Von

       Hollow did not commit trespass; however, its conclusion that Jones committed

       criminal trespass under Ind. Code § 35-43-2-2 is not supported by the record

       and is clearly erroneous. Because the trial court erred when it determined that

       Jones committed criminal trespass, it also erred when it concluded that Von

       Hollow was entitled to costs of the action and reasonable attorney fees under

       Ind. Code § 34-24-3-1 (pecuniary loss as a result of property offenses). We,

       therefore, reverse the trial court’s judgment on this issue.


                                               3. Joint License
[30]   Jones next argues the trial court erred when it directed the shorefront area to be

       “licensed jointly to Jones and Von Hollow by the SFLECC.” Appellant’s




       2
         Jones and Von Hollow argue that the SFL agreements define their specific areas of ownership within the
       shorefront area and the areas that each can access. Testimony was presented at trial that the shorefront area
       that Jones could access was separate from that of Von Hollow. A previous SFL agreement was admitted into
       evidence that included property legal descriptions. Also, evidence was introduced that SFLECC intended to
       “redefin[e] the license area” and create boundaries within the shorefront area. Exhibit 8 at 47, 49. However,
       these intended boundaries were never created. The previous SFL agreement that included legal descriptions
       is no longer in effect, as subsequent agreements have been executed by the parties; and, the most recently
       executed SFL agreements (from April 2016) do not define boundaries within the shorefront area or include
       property legal descriptions. The most recent agreements state only that each party is permitted to pass from
       the party’s land “over such part of the adjoining lands of [SFLECC].” Id. at 74; Exhibit A at 13.

       Court of Appeals of Indiana | Opinion 08A02-1709-PL-2175 | May 25, 2018                        Page 15 of 17
Appendix Volume 2 at 20. Specifically, in its findings of fact and conclusions

thereon, the trial court concluded, in relevant part, as follows:


        I.       Contrary to the traditional definition of exclusive, the
                 evidence clearly shows NIPSCO and its successor the
                 SFLECC have, since their inception, granted both Jones
                 and Von Hollow an exclusive Shore Front License to the
                 very same Shore Front License Area.


        J.       Jones and Von Hollow have each used the Shore Front
                 License Area for a long period of time and each has made
                 substantial improvements within the Shore Front License
                 Area that should not be disrupted.


        K.       The Court directs that the Shore Front License Area shall be
                 licensed jointly to Jones and Von Hollow by the SFLECC . . . .


        L.       The Court’s grant of a joint or co-license to the Shore
                 Front License Area does not permit or grant Jones any
                 right to cross Von Hollow property without its permission.
                 Jones may gain access to the Shore Front License Area by
                 receiving Von Hollow’s permission to cross its tail, from
                 other parcels adjoining to the Shore Front License Area[,]
                 or via Lake Freeman.


        M.       This order does not guarantee or ensure either Von
                 Hollow or Jones will continue to receive Shore Front
                 Licenses from SFLECC.


        N.       This order does not prohibit SFLECC from specifically
                 defining Parties’ license area to mitigate discord and
                 animosity among quarrelling neighbors.


Id. at 20-21 (emphasis added).
Court of Appeals of Indiana | Opinion 08A02-1709-PL-2175 | May 25, 2018           Page 16 of 17
[31]   Recognizing the discord that existed between the parties with respect to the SFL

       agreements and each party’s rights within the shorefront area, the trial court

       attempted to mitigate the situation by directing SFLECC to issue the parties

       joint licenses to use the area. However, SFLECC is not a party to this action.

       See Ind. Dep’t of St. Revenue v. Ind. Gamma Gamma of Alpha Tau Omega, Inc., 181
Ind. App. 664, 687, 394 N.E.2d 187, 201 (1979) (judgment cannot properly be

       rendered for or against one not a party to the action). Regardless of its good

       intentions, the trial court erred by directing SFLECC to issue joint licenses. We

       reverse the trial court’s judgment in this regard.


[32]   In conclusion, we affirm the trial court’s conclusion that Jones was not entitled

       to a declaratory judgment that she had a prescriptive easement over Von

       Hollow’s property. However, we reverse the trial court’s conclusion that Jones

       committed criminal trespass, and, therefore, also reverse its conclusion that Von

       Hollow is entitled to costs and attorney’s fees. Finally, we reverse the trial

       court’s conclusion that directed SFLECC to issue joint licenses in the shorefront

       area.


[33]   The judgment is affirmed in part and reversed in part, and we remand for

       further proceedings consistent with this opinion.


       Najam, J. and Robb, J., concur.




       Court of Appeals of Indiana | Opinion 08A02-1709-PL-2175 | May 25, 2018   Page 17 of 17